Title: To George Washington from the Board of War, 25 March 1779
From: Board of War
To: Washington, George


Sir.
War-Office [Philadelphia] 25th March 1779
We beg leave to ask your Excellency’s opinion relative to a Mr Macpherson who is the subject of the inclosed memorial.
His conduct and situation as represented in that, we believe to be justly stated; and we should chearfully have taken such notice of his merits as they deserved, could it have been done consistent with the establish’d rules of the army. He has been in the British army from his infancy, and having officiated as Adjutant for a number of years, we have reason to think he has acquired a very competent knowledge of their discipline and regulations: And as he is anxious to get into the military line in our service, several propositions have been made by him on that head, all of which we conceive it will be impracticable to adopt: His last plan was, that he should be appointed to a company in some Regiment with the brevet rank of a Major, and that he should continue to act as Aid to the Baron Steuben in the Inspectorship, ’till he could with propriety come into the line as a feild Officer—From our opinion of his acquaintance with military matters, we should have been glad to employ him in this way, were it possible; but we fear that is not the case.
There is but one post that we know of, which can be offered for his acceptance; and that is in the Staff department. From Colonel Ward’s being in Captivity we suppose the duty of Muster Master General will devolve upon Colo. Varick, and in this case it might perhaps not be improper unless his particular Circumstances should occasion Jealousies or Distrust to give Mr Macpherson a Deputy Muster Master General’s appointment. One part of this Officer’s duty he thinks himself perfectly master of, as from having been Adjutant, the arms and equipments of a Soldier came particularly under his notice. We mention this to your Excellency as being the only feasible scheme of employing him that has presented itself to us; & would request your sentiments as to the propriety of putting it in practise. If any method could be taken which should appear more eligible than what we have pointed out, we beg your Excellency would be pleased to favor us with your Ideas on it; as we are desirous of providing for Mr Macpherson, but would not wish to do it in the way that would create discontent. We have the Honour to be with the greatest Respect Your very obed. Servants
Richard Peters By Order
